Citation Nr: 0933321	
Decision Date: 09/04/09    Archive Date: 09/14/09	

DOCKET NO.  06-24 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma for VA compensation purposes. 

2.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder, claimed as depression 
secondary to dental trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from April 1993 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
VARO in Waco, Texas, that denied entitlement to an increased 
rating for post-traumatic stress disorder (PTSD), noted as 
being claimed as depression, and for service connection for 
dental trauma (also claimed as painful chewing).

The matter of the Veteran's to an increased rating for 
posttraumatic stress disorder, claimed as depression, will be 
addressed in the REMAND following the order below.  The 
matter is referred to the RO by way of the Appeals Management 
Center in Washington, D.C.  VA will notify the Veteran should 
further action be required.


FINDING OF FACT

The evidence reveals that the Veteran sustained dental trauma 
in service and had teeth extracted.  The evidence does not 
demonstrate any loss of substance of body of the maxilla or 
mandible, or any other residual disability.


CONCLUSION OF LAW

The criteria for service connection for compensation purposes 
for disability as a result of dental trauma have not been 
met.  38 U.S.C.A. §§ 1712, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.381, 4.150, 17.161 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist.

The Veterans Claim Assistance Act of 2000 (VCAA) provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final rules amending 
its adjudication regulations to implement the provisions of 
the VCAA.  See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  The intended effect of these regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those elements are:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  
Letters of record include one dated in July 2005 and another 
dated in April 2006.  At those times, the RO provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate the claims for service connection, as 
well as what information and evidence was to be submitted by 
her, and what information and evidence would be obtained by 
VA.

With regard to the duty to assist, the record reflects VA has 
made reasonable efforts to obtain or to assist in obtaining 
all relevant records pertinent to the matter herein decided.  
Pertinent medical evidence associated with the claims file 
consists of the service treatment records, VA treatment 
records, and treatment records from a Vet Center in Midland, 
Texas.  Accordingly, through various notices of the RO, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice needed to be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required in connection with the claim being considered 
herein.  Consequently, any error in the sequence of events or 
in content of the notice is not shown to prejudice the 
Veteran or to have any effect on the appeal.  Any such error 
is deemed harmless and does not preclude appellate 
consideration of the matter on appeal at this juncture.  The 
U.S. Supreme Court has essentially held that except for cases 
in which VA has failed to meet the first requirement of 
38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim, 
the burden of proving harmful error must rest with the party 
raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Pertinent Legal Criteria.

Service connection may be granted for personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of preexisting injuries suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110,5103, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

VA law provides that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment, and rating actions should consider each defective 
or missing tooth and each disease of the teeth and 
periodontal tissue separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service and, when applicable, to determine whether the 
condition is due to combat or other inservice trauma, or 
whether the Veteran was interned as a prisoner of war.  
38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.

The following, however, will not be considered service 
connected for treatment purposes:  (1) Calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or inservice trauma; and 
(4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. 
§ 3.381(e).

VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4, provides compensable disability ratings for 
the loss of teeth due to the loss of substance of the body of 
the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic 
Code 9913 (2008).  It is noted that these ratings apply only 
to bone loss through trauma or disease such as osteomyelitis 
and not to the loss of the alveolar process as a result of 
periodontal disease.

In this case, the Veteran's service dental records show she 
was treated for dental carries and extractions.  There is no 
evidence she was seen due to any dental trauma.  Treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease, and Vincent's stomatitis are 
not disabling conditions, and may be considered for service 
connection purposes only for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment.

The post service medical evidence, in addition to the 
inservice medical evidence, shows no evidence of the loss of 
teeth due to a loss of substance of the body of the maxilla 
or mandible as a result of trauma and no probative evidence 
of any disability to the gums or nose due to any injuries 
sustained during active service.  Therefore, the Board finds 
that entitlement to service connection must be denied.  The 
governing regulation is clear that compensation is only 
payable for certain types of dental conditions listed at 
38 C.F.R. § 4.150, and these include impairment of the 
mandible, loss of a portion of the ramus, and loss of a 
portion of the maxilla.  Compensation is available for loss 
of teeth only if such is due to the loss of substance of the 
body of the maxilla or mandible and that has not been shown 
in this case.

ORDER

Service connection for a disability resulting from dental 
trauma in service, to include painful chewing, is denied.


REMAND

A review of the record reveals that by rating decision dated 
in October 2005, service connection for dental trauma, also 
claimed as painful joint, was denied.  Also denied was a 
claim for a disability rating in excess of 50 percent for 
post-traumatic stress disorder (which was noted as also 
having been claimed as depression).  In the November 4, 2005, 
notification letter, she was informed that service connection 
could not be granted for dental trauma.  She was also told 
that the 50 percent rating for her PTSD (also claimed as 
depression), was adequate and a higher rating was not in 
order.  In March 2006, she stated that she was submitting 
"this official 'notice of disagreement' with my most recent 
VA rating decision."  The Board finds that while the Veteran 
could have been more specific in her statement, she has 
essentially submitted a timely notice of disagreement.  A 
timely NOD as to the issue of a higher disability rating for 
PTSD has therefore been received.  38 C.F.R. §§ 20.201, 
20.302.  The Board is required to remand this issue to the 
agency of original jurisdiction because a statement of the 
case has not been issued.  Manlincon v. West, 12 Vet. App. 
238 (1999).  The Board finds the claim for service connection 
for depression to be in essence a claim for entitlement to a 
disability rating in excess of 50 percent for her PTSD.  

In view of the foregoing, this portion of the case is 
REMANDED for the following:

1.  The Veteran should be provided with 
general notice of the criteria for an 
increased evaluation as required by 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  The appellant should be asked to 
provide a statement indicating a notice 
of a worsening or increase of severity of 
her psychiatric disability and the effect 
that such worsening has had on her 
employment and daily life.  In addition 
to the statement, the RO should assist 
her in obtaining any additional 
development identified, following the 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of any records that were not 
obtained, explain the efforts taken to 
obtain them, and describe any further 
action to be taken.

3.  Thereafter, VA should arrange for the 
Veteran to undergo a VA psychiatric 
examination for the purposes of 
determining the current nature and extent 
of impairment attributable to her 
psychiatric disability.  The claims file, 
to include a copy of this REMAND, must be 
made available to the examiner and a 
report of the examination should include 
discussion of the Veteran's medical 
history and assertions.  All appropriate 
tests and studies, to include 
psychological testing, should be 
accomplished.  All clinical findings 
should be reported in detail.  The 
examiner should identify and comment on 
the degree of impairment attributable to 
the Veteran's PTSD and whether it is 
possible to distinguish any current 
depressive symptomatology associated with 
dental trauma from her PTSD symptoms.  

The purpose of this REMAND is to afford due process.  It is 
not the Board's intent to imply whether the benefit sought 
should be granted or denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


